DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11, and 18-20 of U.S. Patent No. 11,189,516. Although the claims at issue are not identical, they are not patentably distinct from each other because applications claims are broader than and anticipated by the patent claims.
Claims 10, 11, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 18 of U.S. Patent No. 11,189,516 in view of Deguchi [JP-2012-104393, cited by the Applicant].
The patent does not claim the alignment element comprises a pattern and has a diameter of about 250 μm to about 750 μm.
Deguchi teaches the alignment element comprises a pattern and has a diameter of about 250 μm to about 750 μm (300 μm, see [0024]).
It would have been obvious to one of ordinary skill in the art to provide the claimed diameter as taught by Deguchi in the patent claims because the size and shape of smaller alignment marks allow for increasing the substrate real estate for device elements while maintaining accurate alignment with desired resolution with optical alignment tools.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. [US 2012/0237682] in view of Cho et al. [US 2019/0013229] and Deguchi [JP 2012-104393].
For claims 1 and 10, Hong teaches a method for aligning a mask with a substrate (see Fig. 2), comprising: 
receiving a substrate (70) at an alignment stage (225) of an alignment module (20), wherein the substrate comprises an alignment element (74, see [0042]) disposed on an upper surface of the substrate (see Fig. 6A); 
transferring, via a transfer robot, the mask from a mask cassette of a mask stocker of the alignment module to a position over the alignment stage (one mask 60 that is supported by at least one carrier 80 may be moved from the lower chamber 220 to the upper chamber 210 via a robotic arm or other handling mechanism, see [0026] and Fig. 2), wherein the mask comprises an alignment mark (64, see [0042] and Fig. 6A); and 
positioning the mask on the substrate (mask 60 position on the substrate 70, see [0028]).
Hong fails to teach a carrier having the substrate disposed on a surface of the carrier; positioning the mask on the carrier.
Cho teaches a carrier having the substrate disposed on a surface of the carrier; positioning the mask on the carrier (mask position on carrier 320 via the substrate S clamped to the carrier 320, see [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the substrate carrier as taught by Cho in the support of the substrate and mask as taught by Hong in order to allow for transporting the substrate and mask during process without contacting the substrate and mask post alignment to reduce the likelihood of breaking the substrate surface through direct handling and increasing the likelihood of maintaining alignment during movement.
Hong fails to explicitly teach the mask alignment mark comprises an alignment hole passing through the mask, and wherein the alignment hole has a diameter of about 50 μm to about 2,000 μm, and the alignment element has a diameter of about 50 μm to about 2,000 μm.
Deguchi teaches the mask alignment mark comprises an alignment hole passing through the mask, and wherein the alignment hole has a diameter of about 50 μm to about 2,000 μm (500 μm, see [0024]), and the alignment element has a diameter of about 50 μm to about 2,000 μm (300 μm, see [0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide to provide the claimed diameter and alignment hole of the mask mark and arrangement and diameter of substrate alignment element as taught by Deguchi as the alignment mark as taught by Hong, because the hole would allow for optically detecting the substrate alignment element via the mask in the alignment module with optical detector 230 as shown in Fig. 2 of Hong and the size and shape of smaller alignment marks allow for increasing the mask real estate and substrate real estate for device elements while maintaining accurate alignment with desired resolution with optical alignment tools.
For claim 13, Hong teaches a method for aligning a mask with a substrate (see Fig. 2), comprising: 
receiving a substrate (70) at an alignment stage (225) of an alignment module (20); 
transferring the mask from a mask cassette of a mask stocker of the alignment module to a position over the alignment stage (one mask 60 that is supported by at least one carrier 80 may be moved from the lower chamber 220 to the upper chamber 210 via a robotic arm or other handling mechanism, see [0026] and Fig. 2); and 
positioning the mask on the substrate (mask 60 position on the substrate 70, see [0028]); 
acquiring one or more images of the mask and the substrate, wherein the mask comprises one or more mask alignment marks and the substrate comprises one or more alignment elements disposed on an upper surface of the substrate (64 and 74, see Figs. 6A-6B and [0042]); 
analyzing the one or more images to determine one or more differences between one or more mask alignment marks and one or more alignment elements on the substrate (alignment between mask and substrate using camera 230, see [0030]-[0031]); and 
aligning the mask with the substrate based on the one or more differences (alignment between mask and substrate using camera 230, see [0030]-[0031]).

Hong fails to teach a carrier having the substrate disposed on a surface of the carrier, positioning the mask on the carrier
Cho teaches a carrier having the substrate disposed on a surface of the carrier; positioning the mask on the carrier (mask position on carrier 320 via the substrate S clamped to the carrier 320, see [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the substrate carrier as taught by Cho in the support of the substrate and mask as taught by Hong in order to allow for transporting the substrate and mask during process without contacting the substrate and mask post alignment to reduce the likelihood of breaking the substrate surface through direct handling and increasing the likelihood of maintaining alignment during movement.

Hong fails to explicitly teach mask alignment marks are one or more alignment holes passing through the mask, wherein the alignment hole has a diameter of about 50 μm to about 2,000 μm, and wherein the diameter of the alignment hole is greater than the diameter of the alignment element, and the alignment element has a diameter of about 50 μm to about 2,000 μm.
Deguchi teaches mask alignment marks are one or more alignment holes passing through the mask (see Fig. 3), wherein the alignment hole has a diameter of about 50 μm to about 2,000 μm  (500 μm, see [0024]), and wherein the diameter of the alignment hole is greater than the diameter of the alignment element, and the alignment element has a diameter of about 50 μm to about 2,000 μm, (300 μm, see [0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide to provide the claimed diameter and alignment hole of the mask mark and arrangement and diameter of substrate alignment element as taught by Deguchi as the alignment marks as taught by Hong, because the hole would allow for optically detecting the substrate alignment element via the mask in the alignment module with optical detector 230 as shown in Fig. 2 of Hong and the size and shape of smaller alignment marks allow for increasing the mask real estate and substrate real estate for device elements while maintaining accurate alignment with desired resolution with optical alignment tools.

For claim 16, Hong teaches an alignment module (20, see Fig. 2) for aligning a mask (60) with a substrate, comprising:
 a mask stocker (220) configured house a mask cassette (carriers 80) configured to store a plurality of masks (60); 
an alignment stage (225) configured to support a substrate (70); 
a transfer robot configured to transfer a mask of the plurality of masks from the mask stocker to the alignment stage and position the mask over the substrate (one mask 60 that is supported by at least one carrier 80 may be moved from the lower chamber 220 to the upper chamber 210 via a robotic arm or other handling mechanism, see [0026] and Fig. 2); and 
a controller (controller inherent for automatic operation, see [0031]) configured to control the system to: 
receive the substrate at the alignment stage of the alignment module (see Fig. 2), wherein the substrate comprises an alignment element (74, see Figs. 6A and 6B and [0042]) disposed on an upper surface of the substrate; 
transfer, via the transfer robot, the mask from a mask cassette of a mask stocker of the alignment module to a position over the alignment stage (see [0026]), wherein the mask comprises mask alignment marks (64, see Figs. 6A and 6B and [0042]); 
position the mask on the substrate by moving the alignment stage vertically toward the transfer robot to position the mask on the substrate (mask 60 position on the substrate 70, see [0028], movement in z-direction, see [0031]); 
acquire one or more images of the mask and the substrate; analyze the one or more images to determine one or more differences between one or more mask alignment marks and one or more alignment elements on the substrate; and align the mask with the substrate based on the one or more differences by moving the alignment stage to adjust a position of the substrate with respect to the mask (alignment between mask and substrate using camera 230, see [0030]-[0031]).
Hong fails to teach a carrier having the substrate disposed on a surface of the carrier; positioning the mask on the carrier.
Cho teaches a carrier having the substrate disposed on a surface of the carrier; positioning the mask on the carrier (mask position on carrier 320 via the substrate S clamped to the carrier 320, see [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the substrate carrier as taught by Cho in the support of the substrate and mask as taught by Hong in order to allow for transporting the substrate and mask during process without contacting the substrate and mask post alignment to reduce the likelihood of breaking the substrate surface through direct handling and increasing the likelihood of maintaining alignment during movement.
Hong fails to explicitly teach the mask alignment marks comprises an alignment hole passing through the mask, and wherein the alignment hole has a diameter of about 50 μm to about 2,000 μm, and the alignment element has a diameter of about 50 μm to about 2,000 μm.
Deguchi teaches the mask alignment mark comprises an alignment hole passing through the mask, and wherein the alignment hole has a diameter of about 50 μm to about 2,000 μm (500 μm, see [0024]), and the alignment element has a diameter of about 50 μm to about 2,000 μm (300 μm, see [0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide to provide the claimed diameter and alignment hole of the mask mark and arrangement and diameter of substrate alignment element as taught by Deguchi as the alignment mark as taught by Hong, because the hole would allow for optically detecting the substrate alignment element via the mask in the alignment module with optical detector 230 as shown in Fig. 2 of Hong and the size and shape of smaller alignment marks allow for increasing the mask real estate and substrate real estate for device elements while maintaining accurate alignment with desired resolution with optical alignment tools.
For claim 2, in the combination of Hong and Deguchi, Hong teaches acquiring one or more images of the mask and the substrate; analyzing the one or more images to determine one or more differences between one or more alignment elements of the mask and one or more alignment elements on the substrate; and aligning the mask with the substrate based on the one or more differences (alignment between mask and substrate using camera 230, see [0030]-[0031]), and Deguchi teaches the alignment mark is an alignment hole (see [0024]).
For claim 3, Hong teaches aligning the mask with the substrate further comprises moving the alignment stage to adjust a position of the substrate with respect to the mask (movement of pedestal in 4 degrees, see [0031]).
For claim 4, in the combination of Hong and Deguchi, Hong teaches aligning the mask with the substrate further comprises aligning the mask alignment mark with the alignment element (aligning mask 60 and substrate 70), and Deguchi teaches the alignment mark is an alignment hole (see [0024]).
For claims 5 and 17, 18, in the combination of Hong and Deguchi, Hong teaches aligning the mask with the substrate further comprises aligning two/three or more mask alignment marks with two/three or more alignment elements, each mask alignment mark is aligned with a respective alignment element (4 mask marks 64 relative 4 substrate marks 74, see [0042] and Fig. 6B), and Deguchi teaches the mask alignment mark is an alignment hole and each alignment hole has a diameter of about 100 μm to about 1,000 μm, (500 μm , see [0024]).
For claim 6, in the combination of Hong and Deguchi, Deguchi teaches the alignment hole has a diameter of about 250 μm to about 750 μm (500 μm, see [0024]).
For claim 7, in the combination of Hong and Deguchi, Deguchi teaches the diameter of the alignment hole is greater than the diameter of the alignment element (300 μm and 500 μm, see [0024]).
For claim 8, in the combination of Hong and Deguchi, Hong teaches the mask alignment mark is radially positioned between a pattern in the mask and a substrate exclusion zone of the substrate (see arrangement of alignment marks in Fig. 6A and 6B), and Deguchi teaches the alignment hole is radially positioned between a pattern in the mask and a substrate exclusion zone of the substrate (see [0024] and Fig. 3).
For claims 9, 14, 19, and 20, in the combination of Hong and Deguchi, Deguchi teaches the alignment element comprises a marking (chromium mark, see [0024]), a dot, a pattern, a line, an edge, a corner, or combinations thereof, and wherein the alignment element has a diameter of about 50 μm to about 2,000 μm (300 μm, see [0024]).
For claims 11 and 15, in the combination of Hong and Deguchi, Deguchi teaches the alignment element comprises a pattern and has a diameter of about 250 μm to about 750 μm (300 μm, see [0024]).
For claim 12, in the combination of Hong and Cho, where Cho teaches the substrate and mask on a carrier (see [0031]), Hong teaches receiving the substrate and the mask at the alignment stage; catching the mask with the transfer robot; and moving the alignment stage vertically away from the transfer robot to disengage the mask from the substrate (function of removal chamber 50, see [0032] and removal performed in alignment chamber, see [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759